NUMBER 13-09-00419-CV

                                  COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

            IN RE: LAWYERS TITLE INSURANCE CORPORATION


                            On Petition for Writ of Mandamus


                              MEMORANDUM OPINION
                    Before Justices Rodriguez, Garza and Vela
                       Memorandum Opinion Per Curiam1
        Relator, Lawyers Title Insurance Corporation, filed a petition for writ of mandamus

by which it requests that this Court direct respondent, the Honorable John B. Martinez,

presiding judge of County Court at Law No. 3 of Nueces County, Texas, to vacate his June
10, 2009 order striking relator’s plea in intervention in trial court cause number 02-62076-3,

styled Snyder v. Beach View Estates, Inc., et al. On July 17, 2009, we denied relator’s

request to stay the underlying proceedings and requested responses to relator’s petition

from the real parties in interest, Jeff Snyder, as Executor of the Estate of James R. Snyder

and as the Representative, Shareholder and Director of Beach View Estates, Inc., on

behalf of Beach View Estates, Inc. and the Estate of James R. Snyder, Beach View

Estates, Inc., Jeffrey C. Frahm, and Kathleen Frahm.

        1
         See T E X . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”).
       This Court, having examined and fully considered the petition for writ of mandamus,

the responses thereto, and relator’s reply, is of the opinion that relator has not shown itself

entitled to the relief sought and the petition should be denied. See TEX . R. APP. P. 52.8(a).

Accordingly, the petition for writ of mandamus is DENIED.


                                                          PER CURIAM

Memorandum Opinion delivered and
filed on the 14th day of August, 2009.




                                              2